Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	Claims 1-12 and 14-17 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 10/20/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (Scientific Reports 2018 Vol. 8 pp 1-25 cited on IDS filed 09/18/2020). 
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
Kuwahara et al. teach methods of targeting mouse Organic anion transporter 3 (OAT3) expressed in endothelial cells within the brain using heteroduplex oligonucleotide (HDO) (see pages 1 and 2).  Kuwahara et al. teach the HDO is comprised of an antisense stand 8-10 DNA flanked on each end with 2-3 LNA and a complementary RNA strand and the complementary strand comprises modified nucleotides (see page 2 and Figure 1). Kuwahara et al. teach mice injected with the HDO remained active with normal function which meets the limitations of low toxicity in claims 1-3 (see Figure 3 and page 4).
Thus Kuwahara et al. anticipates the instant claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokota (US 20190247414) and evidenced by Jain, K. ("Intrathecal administration of drugs." MedLink Neurology. San Diego, CA: MedLink Corporation. Medlink website. Available at http://www. medlink. com. Accessed May 31 (2008)).
Yokota teaches a method of reducing expression of a target transcription product in the central nervous system comprising administering a double stranded nucleic acid wherein the first strand comprises a comprises a base sequence complementary capable of hybridizing with at least part of a target transcription product and has an antisense effect on the target transcription product, the second nucleic acid strand comprises a base sequence complementary to the first nucleic acid strand and is conjugated to cholesterol or tocopherol, wherein the first nucleic acid strand is annealed to the second nucleic acid strand; and wherein the first nucleic acid strand is a gapmer (e.g. see claims.).
Yokota et al. teach the nucleic acid strands can be different lengths, thus having an overhang region and teach they may include a bulge (see 0115). Yokota et al. teach the disease to be treated can be Alzheimer’s disease, Parkinson’s disease, multiple sclerosis or muscle atrophy Huntington’s disease, for example (see 0184-0185).  Yokota et al. teach for treatment of said disease it would be efficacious to delivery to whole brain, specifically spinal cord (see 0186) and as evidenced by Jain K, intrathecal administration is administration via the spinal cord (see pages 1-3).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 20190247414) and Khvorova et al. (US 20160355808) and evidenced by Jain, K. ("Intrathecal administration of drugs." MedLink Neurology. San Diego, CA: MedLink Corporation. Medlink website. Available at http://www. medlink. com. Accessed May 31 (2008)).
Yokota teaches a method of reducing expression of a target transcription product in the central nervous system comprising administering a double stranded nucleic acid wherein the first strand comprises a comprises a base sequence complementary capable of hybridizing with at least part of a target transcription product and has an antisense effect on the target transcription product, the second nucleic acid strand comprises a base sequence complementary to the first nucleic acid strand and is conjugated to cholesterol or tocopherol, wherein the first nucleic acid strand is annealed to the second nucleic acid strand; and wherein the first nucleic acid strand is a gapmer (e.g. see claims.).
Yokota et al. teach the nucleic acid strands can be different lengths, thus having an overhang region and teach they may include a bulge (see 0115). Yokota et al. teach the disease to be treated can be Alzheimer’s disease, Parkinson’s disease, multiple sclerosis or muscle atrophy Huntington’s disease, for example (see 0184-0185).  Yokota et al. teach for treatment of said disease it would be efficacious to delivery to whole brain, specifically spinal cord (see 0186) and as evidenced by Jain K, intrathecal administration is administration via the spinal cord (see pages 1-3).  
Yokota et al. do not specifically teach the overhang region is at least 5 bases in length.  Yokota et al. does however teach the selection of length of the strands is 
It would have been obvious and one of ordinary skill in the art would have wanted to make the double stranded nucleic acid with overhang regions of varying lengths with at least 5 nucleotides to find the optimal composition to use in methods of treatment as claimed.  One would have expected to be capable of making said composition given the steps are well known in the prior art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of low toxicity nucleic acid complexes comprising a first nucleic acid strand annealed to a second nucleic acid strand that modulates expression of any target transcriptional product in the central nervous system of a subject.

The specification and claims do not indicate what distinguishing characteristics of the double-stranded oligonucleotides that are concisely shared by the members of the genus of oligonucleotide represented with the claimed function.
The specification does not describe a representative number of species of the genus of conjugates as claimed with the functional characteristics of targeting any transcriptional product in the central nervous system and has low toxicity in the subject after administration.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous nucleic acid sequences and modifications, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar,  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of oligonucleotides as claimed.


Double Patenting
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Patent application ‘017 claims a method of reducing expression of a target transcription product in the central nervous system comprising administering a double stranded nucleic acid wherein the first strand comprises a comprises a base sequence complementary capable of hybridizing with at least part of a target transcription product and has an antisense effect on the target transcription product, the second nucleic acid strand comprises a base sequence complementary to the first nucleic acid strand and is conjugated to cholesterol or tocopherol, wherein the first nucleic acid strand is annealed to the second nucleic acid strand; and wherein the first nucleic acid strand is a gapmer.  Patent application ‘017 do not claim methods of administration intrathecally however it would have been obvious to one of skill in the art to administer the drugs intrathecally given it has been shown that this route has the advantage of bypassing the blood-brain barrier and nucleic acid drugs have been approved for treatment of spinal muscular atrophy (see Jain, K, pp 1-3 cited above).
This is a provisional obviousness-type double patenting rejection.

	
	Conclusion
 KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635